NATHAN, Judge
(dissenting).
I respectfully dissent and would reverse on the question of the court’s failure to charge the jury that in order to return a verdict of guilty under § 814.03(2), Fla. Stat, the jury must find that the defendant intended to permanently deprive the owner of possession. In my opinion, intent to permanently deprive the owner of his property is an essential element of § 814.03(1) and (2). See Caves v. State, Fla.App.1974, 302 So.2d 171, 173, which refers only to § 814.03(1), theft, and see Cohen v. State, Fla. 1960, 125 So.2d 560.